The principal question to be determined is whether the plaintiff school is exempt from taxation under our statutes. The finding is subject to correction in only one respect material on this appeal. The issues were greatly narrowed by the sustaining of a demurrer to all the special defenses but one. Only two questions remain for decision, the one stated above and the scope of an appeal from a board of tax review.
The plaintiff is a corporation without capital stock, organized in 1921 and since that date located in Greenwich. Its stated purpose was to establish and maintain a private school. It is coeducational and most of its pupils come from Greenwich and vicinity. There are one hundred and fifty students, sixty of whom are boarders, and they range from preschool age to those preparing for college. The plaintiff specializes in the education of pupils who, for various reasons, have difficulty in adjusting themselves to the public school, and it has obtained excellent results. *Page 181 
Pupils are frequently referred to the school for this reason by public and private school teachers and officials of social agencies. The spirit of the school is highly democratic and free from social or financial distinctions or discrimination. The pupils to a great extent take care of the maintenance of the property, keep the rooms in order, wait on table, care for vegetable gardens, cut firewood and perform similar self-sustaining functions. The school is operated, in so far as its accommodations permit, as a public school, and no worthy applicant has ever been rejected for inability to pay the established rates or for other financial or social reasons.
The teachers are paid moderate salaries. The tuition ranges from $150 in the lower grades to $450 in the upper, and the established rate for boarders is $1400. All of these rates are maximum and are adjusted downwards where necessary. Free scholarships are given to about thirty day pupils, and the average annual additional deductions granted other pupils have amounted to approximately $12,000. The school has on occasion loaned its facilities to the town of Greenwich for scientific study and has made its manual training departments available to inhabitants of the town. The average annual rebate in tuition to pupils from Greenwich has been $5000. No member, officer or employee of the corporation has ever received or, by an amendment of its certificate of incorporation made in June, 1941, will in the future receive any pecuniary profits from the operation of the corporation except reasonable compensation for services.
The school has always operated at a loss, the deficits usually being made up by gifts from individuals. The average annual deficit over the last ten years has been $21,600. In 1941, its gross income was $88,105.21 *Page 182 
and its gross expenditures, $113,241.37, leaving a deficit of $25,136.16. The book value of its property on June 1, 1942, was $221,774.10, of which $184,040 was real estate. The real estate was assessed for $160,830, and no assessment of personal property was made.
Prior to the last day for the filing of assessment returns (July 1, 1942) with the assessors, a claim for exemption on a form prepared by the state tax commissioner was filed with them. The claim was denied and the plaintiff appealed to the board of tax review, filing a claim for exemption with it on a form prepared by it for the purpose. On October 2, 1942, the treasurer of the plaintiff appeared before the board, orally made claim for exemption and offered to be sworn and to answer all questions touching the school property. No inquiry of him was made and the appeal was denied.
The pertinent statute is General Statutes, 1163 (7), adopted in 1927, set forth in the footnote.1 The history of this statute has been reviewed, and it has been applied, in many recent cases. Canterbury School, Inc. v. New Milford, 111 Conn. 203,149 A. 685; Stamford Jewish Center, Inc. v. Stamford, *Page 183 117 Conn. 379, 168 A. 5; Masonic Building Assn. v. Stamford, 119 Conn. 53, 174 A. 301; Connecticut Junior Republic Assn., Inc. v. Litchfield, 119 Conn. 106,174 A. 304; Charter Oak Council, Inc. v. New Hartford, 121 Conn. 466, 185 A. 575. In the first and last, exemption was denied on the ground that profits might accrue to officers, members or employees; the Masonic Building Association was held not to fulfill the condition of being a charitable or educational institution within the statute. The Stamford Jewish Center was not primarily an educational institution. The Connecticut Junior Republic was held to fulfill all conditions. Like the Republic, the plaintiff is organized to care for educationally exceptional and underprivileged children; nearly 20 per cent of its expenses are met by charitable gifts. By caring for this type of child, it not only relieves the public school system of a number of pupils but, even though that number be comparatively small, it serves the interests of the general public. Such children are a great burden and responsibility on the teachers and a disturbing element in the school.
Such difference as exists between the Republic and the plaintiff undoubtedly lies in the more charitable aspect of the former, which is concerned primarily with the underprivileged rather than incidentally as is the case with the plaintiff. This distinction, under the facts found, is not such as to deprive the plaintiff of the benefit of the statute. Its property is sequestered for educational uses and neither it nor any person can secure any profit from its operations. This brings it squarely within the four corners of the statute. The only two requirements stated therein are fulfilled. The holdings and dicta referred to by the defendant in cases decided both before and after the 1927 amendment do not require a contrary conclusion. The trial *Page 184 
court correctly concluded that the plaintiff's property was exempt. Note, 108 A.L.R. 284.
The defendant denies that the Court of Common Pleas had jurisdiction to decide the case on its merits. It claims that the court's inquiry is limited to determining whether the board acted illegally, arbitrarily or in abuse of its discretion. Howe v. Civil Service Commission, 128 Conn. 35, 39, 20 A.2d 397. No facts were found by the board. It therefore devolved upon the trial court on appeal to find them. Beaverdale Memorial Park, Inc. v. Danaher, 127 Conn. 175,182, 15 A.2d 17. The question presented was one of law, to wit, was the plaintiff, on the facts found, exempt under the statute, properly construed. See State ex rel. Heimov v. Thomson, 131 Conn. 8, 12,37 A.2d 689. Furthermore, a party aggrieved by the action of the board of tax review is not merely given the bare right of appeal. The powers given to the appellate court are defined and are broad. General Statutes, Cumulative Supplement, 1935, 374c, provides, in part: "The court shall have power to grant such relief as shall to justice and equity appertain, upon such terms and in such manner and form as shall appear equitable." The court had jurisdiction to dispose of the case in accordance with the method adopted.
  There is no error.
In this opinion MALTBIE, C.J., and DICKENSON, J., concur.